Title: From Thomas Jefferson to Ennion Williams, 19 January 1823
From: Jefferson, Thomas
To: Williams, Ennion


Sir
Monto
Jan. 19. 23.
I recd yesterday your favor of the 13th proposing to purchase the copper plate engraving of the University: but that having been done by order of the board of Visitors could not be sold but by a like order & they will not meet until Apr. I know moreover that it would not suit their views because I am, by their instrns, endeavoring to engage a Landscape painter of the 1st order from Philada to come and  make a perspective drawing of the two rows of pavilions and of the Rotunda to be engraved of the same size of the ground plat and as a companion to that. I am much gratified by the informn you give me of the good disposns prevailing to finish this interesting establmt and salute you with frdshp & respectTh: J.